Citation Nr: 0705403	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-28 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder and 
dysthymic disorder.


WITNESSES AT THE HEARING ON APPEAL

The veteran and his sister


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active service from April 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran presented testimony in a hearing before a VA 
decision review officer in March 2006.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's service and an acquired psychiatric disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include generalized 
anxiety disorder or dysthymic disorder, was not incurred in 
or aggravated by the veteran's service and a psychosis may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.9 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in her possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a February 2001 letter, the RO provided the veteran with 
notice regarding his claim.  This letter described the 
evidence required to substantiate a claim for service 
connection.  The veteran was advised of VA's duty to assist 
in the development of the claim.  He was informed what 
evidence VA would obtain on his behalf and what evidence VA 
would assist him in obtaining.  He was advised that he should 
submit any relevant evidence in his possession.   This notice 
was timely, as it was provided prior to the initial 
unfavorable rating decision.

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The relevant service and post-
service medical records have been obtained and associated 
with the claims file.  The veteran has also been afforded a 
VA examination in accordance with the requirements of 38 
C.F.R. § 3.159.  The veteran has not identified any 
outstanding relevant evidence.  Accordingly, the Board 
concludes that the duty to assist has been satisfied.


II.  Analysis of Claim

The veteran seeks service connection for an acquired 
psychiatric condition, to include anxiety and dysthymic 
disorder.  

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service unless the injury was the result of 
willful misconduct or the abuse of alcohol or drugs.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including psychoses, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

A personality disorder is not a disability for VA 
compensation purposes and may not be service-connected.  
However, an acquired psychiatric disorder which is 
superimposed on a personality disorder may be service-
connected if such acquired psychiatric disorder was incurred 
in or aggravated by service.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127; see also Winn v. Brown,  8 Vet. App. 
510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).
As used herein, the term "acquired psychiatric disorder" 
means a psychiatric disorder that is not a personality 
disorder and not an alcohol or drug dependency condition.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records reflect that no psychiatric 
conditions were noted during the entrance examination.  A 
report of medical history reflects that the veteran reported 
a history of difficulty in school and wrote that, "teachers 
leave me feeling as though they are inefficient as far as 
functioning as an educator."  Records show that the veteran 
complained of depression and anxiety in January 1969.  
Diagnostic impression was schizoid personality.  The examiner 
opined that it was a character disorder that would not 
benefit from psychiatric hospitalization.  The examiner 
recommended possible administrative separation if the veteran 
did not respond to counseling.  

The service medical records show that the veteran was 
hospitalized in May 1969 with a diagnosis of depressive 
reaction.  A subsequent July 1969 mental status evaluation 
found that the veteran had a history of interpersonal 
difficulties.  The examiner diagnosed passive-aggressive 
personality.  The examiner noted that this was manifested by 
conflict with authority figures over beliefs and conflict 
with military authorities over discipline.  The examiner 
opined that the veteran was unsuitable for service and 
recommended him for administrative separation. 

A report of a 1983 VA psychiatric examination reflects 
diagnoses of chronic depression, antisocial personality 
disorder and poly-drug abuse.  Private medical records dated 
in 1989 reflect diagnoses of major depression, poly substance 
dependence, post-traumatic stress disorder by history and 
mixed personality disorder.  These medical records do not 
contain any evidence relating an acquired psychiatric 
disorder to service.  
A Social Security psychiatric evaluation dated in September 
2000 reflects findings of severe impairment based upon 
medical findings of affective disorders, anxiety disorders 
and personality disorders.

A VA examination report, dated in January 2002, reflects an 
Axis I diagnosis of generalized anxiety disorder, dysthymic 
disorder and alcohol abuse and an Axis II diagnosis of  
personality disorder.  This report indicates that the veteran 
reported that he was bored and discouraged during service in 
Vietnam and became withdrawn.  He reported that he began 
using heroin while in Vietnam.  He reported receiving a court 
martial for failing to get a haircut.  He reported that he 
was hospitalized in May 1969 after a sergeant forced him to 
get a haircut and shaved off part of his moustache.  He 
reported being distrustful of the military and of those in 
authority.  He reported a history of arrests for drug 
possession and treatment for alcohol and drug use.  The VA 
examiner opined that, other than the clear mismatch between 
the veteran's personality and the requirements of duty with 
the military and placing the veteran in a situation where 
drugs were readily available, there is no clear indication 
that service in the military either caused or exacerbated the 
problems that the veteran reported.
 
The veteran has submitted several statements over the course 
of this appeal and has also presented testimony in a March 
2006 hearing at the RO.  At the hearing, the veteran 
testified that he began experiencing anxiety during service 
when he was humiliated by other soldiers.  He stated that 
this humiliation occurred when other soldiers would come to 
his barracks in the middle of the night and when a superior 
officer shaved his head.  The veteran's sister also 
testified.  She stated that his personality changed while he 
was in service.  

The Board has considered the veteran's written statements and 
his testimony.  However, his statements are not competent 
evidence for the purpose of providing a nexus between his 
service and the claimed condition.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).
After careful review of the evidence, the Board concludes 
that there is a preponderance of the evidence against the 
veteran's claim for service connection for acquired 
psychiatric disorder, to include generalized anxiety disorder 
and dysthymic disorder.  A diagnosis of anxiety and dysthymic 
disorder was not shown during service or within one year of 
discharge from service.  There is no competent medical 
evidence of a nexus to service.  As the evidence is not in 
relative equipoise, the veteran may not be afforded the 
benefit of the doubt.  Rather, as there is a preponderance of 
the evidence against the claim, it must be denied.    


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder and 
dysthymic disorder, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


